PER CURIAM.
We reverse and remand for resentencing. The state concedes that appellant’s original scoresheet was incorrectly calculated. As a result, the trial judge departed from the guidelines when he gave a “bump up” sentence for appellant’s violation of probation.
On remand, because the trial judge did not realize that the sentence constituted a departure, he can choose to depart if substantiated by a written reason. See State v. Vanhorn, 561 So.2d 584 (Fla.1990). At resentencing, appellant should receive an additional credit of fifteen days for the time he spent in jail pending the violation of probation hearing.
REVERSED AND REMANDED FOR RESENTENCING.
HERSEY, GUNTHER and GARRETT, JJ., concur.